980 F.2d 724
Sweeney (Martin A., Mildred B.)v.St. Joseph's Hospital, Board of Directors of St. Joseph'sHosp., Coughlin (Jean, Sister), St. Joseph's Foundation,Nazarenko (Michael), Board of Directors of NortheastTri-County MH/MR Center, County Commissioners of LackawannaCounty, County Commissioners of Susquehanna County, CountyCommissioners of Wayne County, Northeast Tri-County MentalHealth & Mental Retardation Center, Inc.
NO. 91-6030
United States Court of Appeals,Third Circuit.
Oct 07, 1992
Appeal From:  M.D.Pa., 769
F.Supp. 747

1
AFFIRMED.